PER CURIAM.
A careful examination of the evidence contained in the appeal book has led us to the conclusion that the question whether the defendant was liable in this action, under the doctrine of Rounds v. Railroad Co., 64 N. Y. 129; Cohen v. Railroad Co., 69 N. Y. 170; Hoffman v. Railroad Co., 87 N. Y. 25; McCann v. Railroad Co., 117 N. Y. 505, 23 N. E. 164; Hogan v. Railroad Co., 124 N. Y. 647, 26 N. E. 950; Ansteth v. Railway Co., 145 N. Y. 210, 39 N. E. 708,—and other kindred cases, was a question of fact, was properly submitted to the jury, and that its verdict should be upheld. Nor do we think that the judgment should be disturbed upon the ground that the plaintiff’s recovery was excessive. In this case the plaintiff lost his right hand, and one of his legs was seriously injured. After examining the evidence which shows the extent and character of the plaintiff’s injuries, we find no reason to believe that the jury was misled by passion or prejudice, or coerced by any improper influence. We have examined the various exceptions to which our attention has been called by the appellant in its brief, but have found none which requires us to reverse the judgment. Judgment and order affirmed, with costs.